
	

114 HR 4561 IH: ZIPP Act
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4561
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Clawson of Florida (for himself, Mr. Murphy of Florida, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To authorize the use of Ebola funds for Zika response and preparedness.
	
	
 1.Short titleThis Act may be cited as the Zika Is Preventable Plan Act or the ZIPP Act. 2.Authorization to use Ebola funds to fight ZikaIn addition to the purposes otherwise provided for Ebola funds made available to the Centers for Disease Control and Prevention under title VII of division G of Public Law 113–235, such funds may also be used for Zika virus response and preparedness.
		
